FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 23, 2021

                                    No. 04-20-00391-CV

               IN THE ESTATE OF SHIRLEY L. WIATREK, DECEASED

                        From the County Court, Karnes County, Texas
                               Trial Court No. PR-2019-0025
                        Honorable John D. Hutchinson, Judge Presiding


                                       ORDER
         Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before March 29, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court